UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL RUIZ,
Plaintiff,
-against-

P. LINK, CORRECTIONAL OFFICER AT GREEN
HAVEN CORRECTIONAL FACILITY; J. REYES,
CORRECTIONAL OFFICER AT GREEN HAVEN
CORRECTIONAL FACILITY; PATRICK SQUIRE,
CORRECTIONAL OFFICER AT GREEN HAVEN
CORRECTIONAL FACILITY; JOHN DOE #1,
CORRECTIONAL OFFICER AT GREEN HAVEN
CORRECTIONAL FACILITY; JOHN DOE #2,
CORRECTIONAL OFFICER AT GREEN HAVEN
CORRECTIGNAL FACILITY; JOHN DOE #3,
CORRECTIONAL OFFICER AT GREEN HAVEN
CORRECTIONAL FACILITY; JOHN DOE #4,
CORRECTIONAL SERGEANT AT GREEN HAVEN
CORRECTIONAL FACILITY; DEBORAH
MACDONALD, REGISTERED NURSE AT GREEN
HAVEN CORRECTIONAL FACILITY,

20-CV-0235 (CS)

ORDER OF SERVICE

 

Defendants.

 

CATHY SEIBEL, United States District Judge:

Plaintiff, currently incarcerated in Elmira Haven Correctional Facility, brings this pro se
action under 42 U.S.C. § 1983, alleging that while he was incarcerated in Green Haven
Correctional Facility, Defendants violated his constitutional rights. By order dated February 6,
2020, the Court granted Plaintiff's request to proceed without prepayment of fees, that is, in

forma pauperis (IFP).'

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 
DISCUSSION

A. Service on Correction Officers P. Link, J. Reyes, and Patrick Squire; and on
Registered Nurse Deborah MacDonald

Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely
on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 I.3d. 119, 123
n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP)), Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summonses and complaint be served within
90 days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served
the summonses and complaint until the Court reviewed the complaint and ordered that
summonses be issued. The Court therefore extends the time to serve until 90 days after the date
the summonses are issued. If the complaint is not served within that time, Plaintiff should request
an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding
that it is the plaintiff’s responsibility to request an extension of time for service); see also Murray
v. Pataki, 378 F. App’x 50, 52 (2d Cir, 2010) (“As long as the [plaintiff proceeding IFP] provides
the information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
A(m).”).

To allow Plaintiff to effect service on Defendants Correction Officers P. Link, J. Reyes,
and Patrick Squire; and on Registered Nurse Deborah MacDonald through the U.S. Marshals
Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for each of these Defendants. The Clerk of Court is further

 
instructed to issue summonses and deliver to the Marshals Service all the paperwork necessary
for the Marshals Service to effect service upon these Defendants.

Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may
dismiss the action if Plaintiff fails to do so. |

B. John Doe Defendants

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies
suflicient information to permit Green Haven Correctional Facility to identify the four John Doe
correction officers involved in the April 6, 2019 assault. It is therefore ordered that the New York
State Attorney, who is the attorney for and agent of Green Haven Correctional Facility, must
ascertain the identity of the four John Doe correction officers whom Plaintiff seeks to sue here
and the addresses where these Defendants may be served. The New York State Attorney General
must provide this information to Plaintiff and the Court within sixty days of the date of this
order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the John Doe defendants. The amended complaint will replace, not supplement, the
original complaint. An amended complaint form that Plaintiff should complete is attached to this
order. Once Plaintiff has filed an amended complaint, the Court will screen the amended
complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285
forms with the addresses for the named John Doe Defendants and deliver all documents
necessary to effect service to the U.S. Marshals Service.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

 
The Clerk of Court is further instructed to issue summonses. complete the USM-285
forms with the addresses for Correction Officers P. Link, J. Reyes, and Patrick Squire; and
Registered Nurse Deborah MacDonald and deliver all documents necessary to effect service to
the U.S. Marshals Service.

The Clerk of Court is directed to mail a copy of this order and the complaint to New York
State Attorney General at: 28 Liberty Street, New York, New York 10005.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: © (14 j2a
White P

ains, New York (Lith i f. ?

CATHY SEIBEL
United States District Judge

 
DEFENDANTS AND SERVICE ADDRESSES

Correction Officer P. Link

Green Haven Correctional Facility
594 Rt. 216

Stormville, New York 12582-0010

Correction Officer J, Reyes

Green Haven Correctional Facility
594 Rt. 216

Stormville, New York 12582-0010

Correction Officer Patrick Squire
Green Haven Correctional Facility
594 Rt. 216

Stormville, New York 12582-0010

Registered Nurse Deborah MacDonald

Green Haven Correctional Facility
594 Rt. 216
Stormville, New York 12582-0010

 
 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
AMENDED
“against: COMPLAINT
(Prisoner)

 

Do you want a jury trial?
OYes ONo

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2,

 

Rev. 5/20/16

 

 
I, LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) orina
“Bivens” action (against federal defendants).

L] Violation of my federal constitutional rights

CL] Other:

 

Il. PLAINTIFF INFORMATION

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle Initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # {if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State ‘Zip Code
Ill. PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:

L] Pretrial detainee
[-] Civilly committed detainee
CL) Immigration detainee

LJ Convicted and sentenced prisoner
C] Other:

 

Page 2

 
IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the compiaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 
Vv. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 
VIL PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
